Citation Nr: 1440855	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the severance of service connection for residuals of thoracic fusion with scoliosis was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2007 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2007 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ suggested submission of evidence which had not yet been provided.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or her representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

In January 2008, the Board remanded this claim for additional development.  The claim was previously denied by the Board in a June 2009 Board decision.  The Veteran appealed the June 2009 Board decision to the Court of Appeals for Veterans Claims (CAVC), which vacated the decision and remanded it back to the Board for further development in April 2011.  

The Board requested an expert medical opinion in January 2012.  An opinion was received in February 2012.  The Board again denied the Veteran's claim in a June 2012 decision.  The Veteran appealed the Board decision to the CAVC, which vacated the decision and remanded it back to the Board for further development in January 2013.

The issue of entitlement to service connection for a sacroiliac joint strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2009 VA examination.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Residuals of thoracic fusion with scoliosis preexisted entrance into service; the Veteran's preexisting residuals of thoracic fusion with scoliosis did not worsen beyond the natural progression of the condition in service.

2.  The grant of service connection for residuals of thoracic fusion with scoliosis was clearly and unmistakably erroneous, and the severance of service connection for residuals of thoracic fusion with scoliosis was proper.


CONCLUSION OF LAW

Restoration of service connection for residuals of thoracic fusion with scoliosis is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2013).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Prior to the grant of service connection for residuals of thoracic fusion with scoliosis, a letter from the RO dated in January 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate her service connection claim.  This letter also provided her with an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  A February 2008 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a February 2009 supplemental statement of the case (SSOC). 

Additionally, there are specific particularized notice requirements that apply in a case where the issue is the propriety of severance of service connection, as set forth under 38 C.F.R. § 3.105(d).  This includes the issuance of an initial rating decision proposing termination of benefits 60 days prior to a final decision, and the opportunity to present evidence and appear at a hearing during the pre-termination period.  

Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection, the Veteran was issued a rating decision in April 2005.  She was advised of the action by a letter dated in April 2005.  The letter also informed her that she could submit evidence within 60 days of the proposed severance and included information on the Veteran's hearing rights.  The Veteran did not submit a response.  Service connection was then severed in a November 2005 rating decision. 

Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Service treatment records and post-service treatment records have been obtained.  The Veteran was afforded VA examinations and medical opinions were obtained.  A specialist's opinion was obtained in February 2012.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Whether the Severance of Service Connection for Residuals of Thoracic Fusion with Scoliosis was Proper

The issue before the Board is the propriety of the severance of service connection for residuals of thoracic fusion with scoliosis.

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 483 (2006).  The severance of service connection based upon any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  Stallworth, supra; Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2013).  

In the Veteran's case, because the effective date of the grant of service connection for residuals of thoracic fusion with scoliosis was August 6, 2003, the award had not been in effect for 10 or more years at the time of severance in 2006; thus, this provision pertaining to the protection of service connection is not applicable.

"Clear and unmistakable error" is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether a clear and unmistakable error (CUE) was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was a CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that, "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In December 2003, the Veteran filed a service connection claim for residuals of thoracic fusion with scoliosis.  In a March 2004 rating decision, the RO granted service connection, with an evaluation of 20 percent, effective August 6, 2003.  In August 2004, the Veteran submitted a claim for entitlement to an increased rating for her service-connected residuals of thoracic fusion with scoliosis.  After a VA examination in January 2005 and a VA opinion was obtained in February 2005, the RO proposed to sever service connection in an April 2005 rating decision.  Service connection was severed in a November 2005 rating decision, effective February 1, 2006.

Specifically, the RO found that the service connection should be severed due to a clear and unmistakable error.  The RO explained that the Veteran's spinal fusion existed prior to her enlistment; however, she was granted service connection on a direct basis, which was an error, and also stated that the evidence indicated her spinal fusion with scoliosis had not been aggravated during service.

As discussed previously, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that a Veteran meets the service connection criteria (i.e., that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003). 

The Veteran's service treatment records were reviewed.  The Veteran's entrance examination is not located in the claims file.  However, several records indicate that the Veteran had a medical defect prior to entry to service and the Army was aware of these defects.  A letter dated July 1971, explained that the Veteran had a spinal fusion in October 1966, and in December 1969, the rods and clips were removed.  It was noted that the Veteran was able to be active and had no particular physical limitations except that activities requiring repeated and prolonged bending and twisting were to be avoided, as such activity might cause fatigability.  A date stamp on the letter, dated August 1971, states that the letter was reviewed and considered in the Veteran's physical profile.  An additional letter, dated July 1971, states that the Veteran was treated for scoliosis and had a spinal fusion.  It was noted that she did not have any further subjective complaints and did not require any active treatment.  This letter also has a date stamp, dated August 1971, indicating that the letter was reviewed and considered in the Veteran's physical profile.  A September 1971 DA Form 3072-1 noted that the Veteran had a level 3 for her lower extremities (L) profile, dated July 1971, indicating a medical conditions or physical defects that may require significant limitations.  It was noted that the Veteran was exceptionally courteous and intelligent and approval was recommended.  A November 1971 Determination of Acceptability indicated that the Veteran's waiver of disqualification based on medical defects for the purpose of enlistment was granted, provided otherwise qualified.

Here, the evidence clearly indicates that the Veteran's scoliosis and prior surgery were known and noted at the time of entry into service, and she was given a profile and waiver of disqualification, due to her medical defect.  Thus, the presumption of soundness does not apply.  Rather, the Veteran may bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In this case, the most probative evidence of record shows that the Veteran's preexisting residuals of thoracic fusion with scoliosis did not worsen beyond the natural progression of the condition in service.  

As noted, the Veteran entered into service with scoliosis and a history of thoracic fusion, along with a "3" profile.  The Veteran sought treatment on several occasions for back pain, and in January 1980, an examination notes that she was status post scoliosis corrective procedure with no sequelae.  In February 1981, a treatment note indicated the Veteran was on a profile for her spinal fusion and scoliosis.  

The post service medical evidence was reviewed.  The Veteran was afforded a VA examination in March 2004.  It was noted that she developed scoliosis as a child and underwent a spinal fusion in 1966.  The examiner noted that the Veteran's current pain was not located in the thoracic spine, but was in the lower lumbar area.  After examination, she was diagnosed with status postop fusion, thoracic spine with scoliosis.  No opinion was given regarding aggravation or causation.

The Veteran was afforded an examination in January 2005.  After examination she was diagnosed with status postoperative spinal fusion for thoracic scoliosis; no evidence of myelopathy or radiculopathy.  No medical opinion regarding aggravation or causation was provided.

An addendum opinion was obtained in February 2005; however, in April 2011, the Court found this opinion to be inadequate, as the examiner failed to offer any rationale or explanation.  Therefore, this opinion is accorded no weight.

The Veteran was afforded a VA examination in January 2009.  The examiner stated that following the surgical fusion of the thoracic spine for scoliosis in 1966, the Veteran had no complications.  Review of the service treatment records did not reflect any complaints or treatment of spinal conditions in the first 10 years of service, during which the Veteran stated she spent as a mail clerk and lifted 60-pound bags of mail.  The examiner referred to a service department outpatient visit in September 1982 describing the Veteran as having bilateral sacroiliac irritation and pain.  Assessment was sacroiliac inflammation treated with Naproxen and Flexeril.  A physical therapy note in September 1982 the next day described the Veteran as having had a history of scoliosis.  The Veteran had pain and tenderness at the sacroiliac joints on flexion and palpation.  Assessment was sacroiliac irritation.  A physical therapy note several days later in October 1982 reported some improvement.  A physical therapy note later in October 1982 reflected she continued to improve, but had intermittent low back pain.  The examiner also referred to an orthopedic note in May 1983 from a service department hospital reflecting that the Veteran was seen for evaluation of scoliosis. She had an L3 profile that prevented her from doing any crawling, stooping, jumping, or lifting over 75 pounds.  She was said to have occasional pain in the lumbosacral region (not the thoracic spine where scoliosis had been treated surgically) and she referred to pain after attempting to run for prolonged periods of time.  The examiner offered an opinion on aggravation; however, in April 2011 the Court found this opinion to be inadequate.  As such, this opinion is accorded no weight.

An expert medical opinion was requested in January 2012.  The case was referred to a professor in the Department of Neurology at a university medical center.  In February 2012, he stated that he was a board-certified neurologist with 16 years of clinical experience beyond internship, residency, and fellowship training in neurology.  He reported this included experience with clinical evaluation of individuals with chronic back pain and degenerative joint disease.  He stated he had personally evaluated numerous patients with chronic back pain who were diagnosed and referred for neurosurgical and orthopedic procedures if indicated.  

The neurologist stated that he reviewed the medical chart of the Veteran.  He indicated that prior to entering service it was reported she underwent spinal fusion in October 1966.  She then entered the military in 1971, at which time she was given a waiver and passed a physical examination.  The specialist explained that there is no question that scoliosis, due to causing abnormal mechanical forces on the spine, contributes significantly to degenerative joint disease (DJD, or osteoarthritis), and may markedly accelerate DJD of the spine typically seen with aging.  The specialist stated that despite the early thoracic spinal fusion performed on the Veteran, some degree of scoliosis persisted.  The specialist explained that surgical procedures, including spinal fusion, may become impermanent due to degenerative changes of the spine associated with aging, and due to osteoporosis of underlying bone tissue (spinal vertebrae and spinous processes) with aging.  These factors often predict chronic back pain and physical disabilities with advanced aging.  The specialist opined that there was no evidence that the Veteran's years of active service aggravated her preexisting low back disability.  He explained that instead, her condition likely worsened due [to] its natural progression.  Finally, the specialist indicated that it is very likely that the Veteran's condition would have worsened similarly even in the absence of her years of military service.

The Veteran has asserted that although she was able to participate in team sport activities when she first entered the military, she was not able to do so at the end of her service.  She has stated that she struggled to walk to sick call and was incapacitated due to back pain during her service.  She stated that during the last three years of her service she experienced intense pain triggered by basic activities of daily living.

While the Veteran contends that her thoracic fusion and scoliosis increased in severity as a result of her time in service, there is no indication that the Veteran has specialized training in determining aggravation of spinal disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, although she is competent to indicate that she experienced increased symptoms during service, she does not have the medical expertise to determine the causation of that aggravation.  Spinal disorders can have many different causes, thereby requiring medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinion specifically addressing the aggravation relationship between the Veteran's current thoracic fusion and scoliosis and service is against the claim.  Importantly, the examiner opined that the Veteran's disorder worsened due to the natural progression of the disorder, and would most likely had worsened similarly even in the absence of her military service.  

The Board finds the medical opinion to be more probative than the Veteran's lay assertions.  In this regard, the February 2012 examiner reviewed the claims file and considered the Veteran's service treatment records and post-service records.  Thereafter, the examiner provided adequate reasoning and bases for the opinion.  The February 2012 specialist had 16 years of clinical experience, whereas there is no evidence that the Veteran possess medical expertise or the training required to determine the etiology or causation of aggravation of spinal disorders.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding her back disorder. 

The Board finds that the most probative evidence establishes that the Veteran's residuals of thoracic fusion with scoliosis was noted prior to her enlistment into service and did not worsen beyond the natural progression of the condition in service.  The medical evidence of record demonstrates that the Veteran's preexisting residuals of thoracic fusion with scoliosis worsened due to the natural progression of the disorder, and while the Veteran is competent to testify that her symptoms increased in severity during service, she does not possess the requisite medical training to determine the etiology or causation of the increase in severity of symptoms.  Accordingly, service connection for the Veteran's residuals of thoracic fusion with scoliosis is not warranted.  

The Board finds that the statutory and regulatory provisions standing at the time were incorrectly applied in granting service connection in 2004.  The Board finds that this error by the RO is undebatable and of the sort which clearly, had it not been made, would have manifestly changed the outcome.  The law does not offer any basis for granting service connection for a preexisting disability that underwent an increase in disability due to the natural progress of the disease.  The Board finds that it is undebatable that the Veteran did not meet the criteria for service connection at the time of the March 2004 rating decision.  

Accordingly, the Board finds that service connection for residuals of thoracic fusion with scoliosis should not have been granted and was properly severed in accordance with the procedures set forth for such actions.  



ORDER

The severance of service connection for residuals of thoracic fusion with scoliosis was proper, and the appeal for restoration of service connection is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


